 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROYSTON DERRICK,

 9                             Petitioner,               Case No. C19-1826-RAJ-MLP

10          v.                                           ORDER GRANTING UNOPPOSED
                                                         MOTION FOR EXTENSION OF TIME
11   WILLIAM BARR, et al.,

12                             Respondents.

13

14          Petitioner’s unopposed motion for extension of time (dkt. # 12) is GRANTED. Petitioner

15   shall file his response to the Government’s motion to dismiss by January 13, 2020. The Clerk

16   shall RE-NOTE the motion to dismiss (dkt. # 9) for January 17, 2020, and send copies of this

17   order to the parties and to the Honorable Richard A. Jones.

18          Dated this 7th day of January, 2020.


                                                         A
19

20                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
21

22

23



     ORDER GRANTING UNOPPOSED MOTION FOR
     EXTENSION OF TIME - 1
